Case 1:19-cr-00499-ALC Document 68 Filed 08/26/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
x

 

United States of America,

-against-

Jose Martes,
x

 

ANDREW L. CARTER, JR., United States District Judge:

USDC SDNY

DOCUMENT ELECTRONICALLY
FILED

DOC#:

DATE FILED:

ORDER
19-CR-499 (ALC)

The sentencing set for September 9, 2021 is adjourned to September 14, 2021

at 10:00 a.m.
SO ORDERED.

Dated: New York, New York

August 26, 2021 [Aydrse 2

 

ANDREW L. CARTER, JR.
UNITED STATES DISTRICT JUDGE

 

 
